Exhibit 10.23

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into effective as of
the Agreement Date, between Lawson Software, Inc., a Delaware corporation,
having its principal place of business in St. Paul, Minnesota (the “Company” or
“Lawson”) and Robert A. Schriesheim (“Employee”), for the purpose of setting
forth the terms and conditions of Employee’s employment by the Company

Recitals

WHEREAS, the Company desires to employ Employee as described in this Agreement,
and Employee desires to accept and serve in that capacity; and

WHEREAS, Employee understands that such employment is expressly conditioned on
execution of this Agreement; and

WHEREAS, Company desires to employ Employee to render services for Company on
the terms and conditions set forth in this Agreement, and Employee desires to be
retained and employed by Company pursuant to such terms and conditions.

Agreement

NOW, THEREFORE, in consideration of Employee’s employment with Company and the
foregoing premises, the mutual covenants set forth below and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Employee agree as follows:

Article I.  Definitions

1.1           “Agreement” means this Employment Agreement, as from time to time
amended.

1.2           “Agreement Date” means October 5, 2006, which is the date on which
Employee started as a full time employee of the Company or any Subsidiary.

1.3           “Base Salary” means the total annual cash compensation payable on
a regular periodic basis, without regard to taxes and other items withheld, and
excluding all types of incentive pay, all forms of stock or equity based
compensation, fringe benefits, special pay or awards, commissions and bonuses. 
Base Salary shall include amounts contributed by Employee to a qualified
retirement plan, nonqualified deferred compensation plan or similar plan
sponsored by the Company, but it shall not include earnings on those amounts.

1.4           “Board” means the Board of Directors of Company.

1.5           “Cause” means:  (1) material breach by Employee of this Agreement
or the Invention and Non-Disclosure Agreement; (2) any material violation by
Employee of the Company’s policies, rules or regulations that has a material
adverse effect on the Company (as reasonably determined by the Company); (3)
commission of any act of fraud, embezzlement or dishonesty by Employee that is
materially injurious to the Company (as reasonably determined by the Company);
(4) any other intentional misconduct by Employee adversely affecting the
business or affairs of the Company or any Subsidiary in any material manner (as
reasonably determined by the Company); or (5) intentional or

1


--------------------------------------------------------------------------------




willful failure of the Employee to materially perform Employee’s
responsibilities hereunder, other than as a result of permitted leave of
absence, vacation, injury or illness.

1.6           “Change of Control” means:  (1) the closing of a tender offer or
exchange offer for the ownership of 50% or more of the outstanding voting
securities of the Company; (2) the Company shall have entered into a definitive
agreement with respect to a tender offer, exchange offer or merger,
consolidation or other business combination with another corporation and as a
result of such tender offer, exchange offer, merger, consolidation or
combination 50% or fewer of the outstanding voting securities of the surviving
or resulting corporation are owned in the aggregate by the former stockholders
of the Company, other than affiliates (within the meaning of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of any party to such
merger or consolidation, as the same shall have existed immediately prior to
such merger or consolidation; (3) the Company shall have entered into a
definitive agreement to sell substantially all of its assets to another
corporation which is not a direct or indirect wholly owned Subsidiary of the
Company; (4) a person, within the meaning of Section 3(a)(9) or of Section
13(d)(3) (as in effect on the date of this Agreement) of the Exchange Act, shall
acquire 50%  or more of the outstanding voting securities of the Company
(whether directly, indirectly, beneficially or of record) (for purposes hereof,
ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) as in
effect on the date of this Agreement) pursuant to the Exchange Act; (5) approval
by the stockholders of the Company of a complete liquidation or dissolution of
the Company; or (6) individuals who constitute the Company’s Board of Directors
on the date of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
50% of the directors comprising the Incumbent Board shall be, for purposes of
this clause (6), considered as though such person were a member of the Incumbent
Board.  Notwithstanding the foregoing, the Lawson/Intentia Transaction is not a
Change of Control of the Company.

1.7           “Disability” means Employee’s permanent disability as defined
under any long term disability plan of the Company, or in the absence of such
plan, the inability of Employee, due to illness or injury, to substantially
perform his duties hereunder (after taking into account any reasonable
accommodation required by the Americans with Disabilities Act) for a period of
at least 180 consecutive days.  The determination of a Disability shall be based
on competent medical opinion.

1.8           “Good Reason” means:  (1) Company effects a material diminution of
Employee’s duties or reporting responsibilities or a diminution of Employee’s
title of Chief Financial Officer of the Company; (2) the failure by Company, or
its successor, if any, to pay compensation or provide benefits to Employee as
and when required by the terms of this Agreement; or (3) any material breach by
Company of this Agreement that is not timely cured by Company after notice from
Employee.

1.9           “Invention and Non-Disclosure Agreement” means the Lawson
Software, Inc. Employee Invention and Non-Disclosure Agreement entered into
between the Company and Employee.

1.10         “Plan” means any bonus or incentive compensation agreement, plan,
program, policy or arrangement sponsored, maintained or contributed to by
Company, to which Company is a party or under which employees of Company are
covered, including, without limitation, any stock option, restricted stock or
any other equity based compensation plan, and any employee benefit plan, such as
a thrift, pension, profit sharing, deferred compensation, medical, dental,
disability, accident, life insurance, automobile allowance, perquisite, fringe
benefit, vacation, sick or parental leave, severance or relocation

2


--------------------------------------------------------------------------------




plan or policy or any other agreement, plan, program, policy or arrangement
intended to benefit employees or executive officers of Company.

1.11         “Subsidiary” means any corporation at least a majority of whose
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the occurrence of a
contingency) is at the time owned by the Company and/or one (1) or more
Subsidiaries.

1.12         “Release/Restrictive Covenant” means the form of General Release
and Restrictive Covenants attached as Exhibit A.

1.13         “Term” means the period during which this Agreement is in effect.

Article II.  Employment, Term, and Duties

2.1           Employment.  Company hereby employs Employee as executive vice
president and as an executive officer of the Company as of the Agreement Date. 
Commencing October 11, 2006 and continuing for the balance of the Term, Employee
shall serve as the Company’s Chief Financial Officer and Principal Financial
Officer, pursuant to the Company’s Bylaws.  Employee accepts such employment and
agrees to perform services for Company for the period and upon the other terms
and conditions set forth in this Agreement.

2.2           Term.  The Term shall commence on the Agreement Date and continue
in effect until terminated in accordance with Article IV of this Agreement.

2.3           Position and Duties.

(a)           Service with Company.  During the Term, Employee shall report to
the Chief Executive Officer and agrees to perform such duties and
responsibilities (a) as are set forth for that position in the By-laws of the
Company; (b) as the Chief Executive Officer or the Board shall assign to the
Employee from time to time consistent with Employee’s position; and (c) that the
Employee undertakes or accepts consistent with Employee’s position.  Employee
acknowledges and agrees that, from time to time, Employee will be required to
perform duties with respect to one or more of the Company’s Subsidiary or
affiliate companies and that Employee will not be entitled to any additional
compensation for performing those duties.  Employee also agrees to serve, for
any period for which Employee is elected, as an director of Company; provided,
however, that Employee shall not be entitled to any additional compensation for
serving as a director after the Agreement Date.  Upon termination of Employee’s
employment, for whatever reason, Employee will be deemed to have resigned as an
officer and director of the Company.

(b)           Performance of Duties.  Commencing as of the Agreement Date,
Employee agrees to devote Employee’s full business time, attention and efforts
to the business and affairs of Company (exclusive of any period of vacation,
sick, disability or other leave to which Employee is entitled).  Employee may
participate in charitable and civic activities so long as Employee remains
available to provide Employee’s full time services to the Company.  Employee
will review and agree to comply with the Company’s then current Code of Conduct
to the same extent required for other United States-based employees of the
Company.  Employee will perform all of Employee’s responsibilities in compliance
with all applicable laws.  Employee acknowledges that in Employee’s capacity as
principal executive officer of the Company, Employee will be expected to execute
certain documents on behalf of the Company under the federal securities laws,
which may include documents covering periods prior to the Agreement Date.

3


--------------------------------------------------------------------------------




2.4           Location.  Employee shall be located in the Company’s St. Paul,
Minnesota office and in the Company’s Schaumburg, Illinois office.

2.5           Outside Directorships.  It is recognized that as of the Agreement
Date, Employee has existing commitments on two public boards including Dobson
Communications (Nasdaq: DCEL) and Skyworks Solutions (Nasdaq: SWKS), neither of
which compete in any business with the Company.  One of those companies is
currently a customer of Lawson, and the approximate $250,000 in annual payments
to Lawson from that company are less than five percent (5%) of either that
company’s or Lawson’s respective annual revenue.  Lawson acknowledges that
Employee has committed to become a stockholder and director of Alyst
Acquisitions, Inc., a telecommunications firm known as a specified purpose
acquisition company (“SPAC”).  Any time Employee devotes to outside director
positions will be Employee’s personal or vacation days.  Employee will accept no
additional non-Lawson roles or directorships without approval from Lawson’s
Chief Executive Officers and Board of Directors.  Employee acknowledges that
Lawson will be Employee’s full time position and employee will manage any
conflicts accordingly to Lawson’s favor.

Article III.  Compensation, Benefits and Expenses

3.1           Base Salary.  Subject to the provisions of Article IV of this
Agreement, during the Term Company shall pay Employee a Base Salary at an annual
rate that is not less than Four Hundred Thousand dollars ($400,000.00) or such
higher annual rate as may from time to time be approved by the Board, such Base
Salary to be paid in substantially equal regular periodic payments, less
deductions and withholdings, in accordance with Company’s regular payroll
procedures, policies and practices as such may be modified from time to time. 
Employee shall be eligible, at Company’s sole discretion, for annual salary
increases consistent with such procedures, policies and practices and if
Employee’s Base Salary is increased from time to time during the Term, the
increased amount shall become the Base Salary for the remainder of the Term and
for as long thereafter as required pursuant to Article IV, subject to any
subsequent increases.  Employee’s Base Salary may not be decreased during the
Term.

3.2           Incentive Compensation.  Employee will participate in the
Company’s Executive Leadership Results Plan (“ELRP”) in accordance with which
Employee may earn an annual incentive bonus.  The terms of the annual incentive
bonus plan, including the criteria upon which Employee can earn the maximum
bonus, will be determined annually by the Board.  Employee’s annualized target
incentive compensation under the ELRP for the fiscal year ending May 31, 2007
(“FY07”) shall be Four Hundred Thousand dollars ($400,000); provided, however
that any incentive compensation awarded under the ELRP for the Company’s second
fiscal quarter ending November 30, 2006 and the fiscal year ending shall be
adjusted on a pro-rata basis by the number of calendar days that Employee is a
full time employee during the applicable performance period in FY07.  For years
after FY07, Employee’s annual target incentive compensation shall be an amount
equal to his annual Base Salary as of the beginning of the applicable
performance period.  Under the ELRP, a participant must be employed by the
Company on the last day of a fiscal year to be eligible to receive annual
incentive compensation that is payable for that fiscal year.

3.3           Stock Options.  As of the Agreement Date, the Company will approve
the grant to Employee of an option to purchase 1,000,000 shares of the Company’s
common stock (the “Stock Option”) in accordance with the terms of the Company’s
1996 Stock Incentive Plan, as the same may be amended from time to time (“1996
Plan”), and a nonqualified stock option agreement will be entered into by the
Employee and the Company (the “Option Agreement”).  The Stock Option will be
subject to vesting and other requirements described in the Option Agreement and
1996 Plan.

4


--------------------------------------------------------------------------------




3.4           Participation in Benefits.  During the Term of Employee’s
employment by Company, Employee shall be entitled to participate in the employee
benefits offered generally by Company to its employees, to the extent that
Employee’s position, tenure, salary, health and other qualifications make
Employee eligible to participate.  Employee’s participation in such benefits
shall be subject to the terms of the applicable plans, as the same may be
amended from time to time.  Company does not guarantee the adoption or
continuance of any particular employee benefit during Employee’s employment, and
nothing in this Agreement is intended to, or shall in any way restrict the right
of Company, to amend, modify or terminate any of its benefits during the Term.

3.5           Expenses.  In accordance with Company’s normal policies for
expense reimbursement, Company will reimburse Employee for all reasonable and
necessary expenses incurred by Employee in the performance of Employee’s duties
under this Agreement, subject to the presentment of receipts or other
documentation acceptable to Company.

3.6           Travel and Living Expenses.  During the first three years of the
Term, the Company will pay Employee’s airfare expenses between Chicago, Illinois
and St. Paul, Minnesota under the Company’s travel policy and Employee’s living
expenses in St. Paul, Minnesota up to an aggregate amount of $75,000 during that
three-year period for such airfare and living expenses, with an annual limit of
$25,000 for such airfare and living expenses (collectively, the “Travel and
Living Expenses”).  In addition, the Company will pay Employee the amount of
federal and state personal income taxes payable by Employee on the reimbursed
Travel and Living Expenses, plus the amount of federal and state personal income
taxes payable on the tax reimbursements under this Section 3.6 (the “Tax
Gross-Up”).  The Tax Gross-Up and Travel and Living Expenses may together exceed
the $75,000 three-year limitation or the $25,000 annual limitation referred to
above, but the Travel and Living Expenses (before the Tax Gross-Up) must be
within those respective limits.

3.7           No Prior Period Restatements.  As of the date hereof, the Company
represents and warrants that the Company has complied with all financial
reporting requirements under the federal securities laws in all material
respects, and no facts, events or circumstances exist which would require the
Company to prepare an accounting restatement due to misconduct within the
meaning of Section 304 of the Sarbanes-Oxley Act of 2002.  In the event that the
Company prepares an accounting restatement for a fiscal period ending prior to
the Agreement Date, the Company shall at its expense file a petition with the
Securities and Exchange Commission under Section 304(b) of the Sarbanes-Oxley
Act seeking to exempt Employee from the operation of the Section 304(a) thereof.

3.8           Tier 1 Change of Control Severance Pay Plan Is Applicable to
Employee.  Employee will be considered a “Tier 1 Executive” under the then
current terms of the Company’s Executive Change in Control Severance Pay Plan
for Tier 1 Executives (first adopted by the Company on January 17, 2005).

Article IV.  Termination and Compensation Following Termination

4.1           Termination.  Subject to the respective continuing obligations of
the parties under this Agreement, the Term and Employee’s employment hereunder
may be terminated under the following circumstances:

(a)           Mutual Agreement.  By mutual written agreement of the parties at
any time.

(b)           Death.  In the event of Employee’s death.

5


--------------------------------------------------------------------------------




(c)           Employee’s Disability.  In the event Employee becomes Disabled. 
During the period in which Employee is absent from work due to an injury or
illness which may result in a Disability, the Company shall continue to pay to
Employee the compensation, benefits and other payments and awards set forth in
Article III hereof.

(d)           Termination by Company for Cause.  Company may terminate this
Agreement and Employee’s employment hereunder for Cause at any time after
providing written notice to Employee.  Notwithstanding the foregoing, a
termination for Cause, if susceptible of cure, shall not become effective unless
Employee fails to cure such failure to perform within 10 days after written
notice from Company, such notice to describe such failure to perform and
identify what reasonable actions shall be required to cure such failure to
perform.

(e)           Termination By Employee For Good Reason.  Employee may terminate
Employee’s employment hereunder for Good Reason.  Notwithstanding the foregoing,
the Employee shall have Good Reason to terminate Employee’s employment only if
(i) Employee notifies the Company in writing that Employee has determined Good
Reason exists and specifies the event creating Good Reason, and (ii) following
receipt of such notice, the Company fails to remedy such event within 10 days.

(f)            Termination by Company Without Cause.  Company may terminate
Employee’s employment hereunder at any time for any reason (including without
limitation a Change in Control), or no reason and with notice.

(g)           Termination by Employee Without Good Reason.  The Employee may
terminate Employee’s employment hereunder at any time for any reason (including
without limitation a Change in Control) or no reason, upon 10 days advance
written notice.

4.2           Effect of Termination.  Notwithstanding any termination of this
Agreement and/or Employee’s employment with Company, Employee, in consideration
of Employee’s employment hereunder to the date of such termination, shall remain
bound by the provisions of this Agreement that specifically relate to periods,
activities or obligations upon or subsequent to the termination of Employee’s
employment, including, but not limited to, the covenants contained in Article V
and the Invention and Non-Disclosure Agreement.

4.3           Surrender of Records and Property.  Upon termination of Employee’s
employment with Company, Employee shall deliver promptly to Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, computers, computer disks, computer software, computer programs
(including source code, object code, on-line files, documentation, testing
materials and plans and reports), designs, drawings, sketches, devices,
specifications, formulae, data, tables or calculations or copies thereof, which
are the property of Company or any subsidiary or affiliate or which relate in
any way to the business, products, practices or techniques of Company or any
Subsidiary.

4.4           Compensation Following Termination of the Term.  In the event that
Employee’s employment hereunder is terminated prior to the end of the Term,
Employee shall be entitled only to the following compensation and benefits upon
such termination; provided, however, as a condition precedent to the payment of
any severance under Section 4.4(b) of this Agreement, Employee shall have
executed the General Release and Restrictive Covenants in the form attached
hereto as Exhibit A (the “Release/Restrictive Covenant”) and the revocation or
rescission period specified therein shall have expired:

6


--------------------------------------------------------------------------------




(a)           Termination by Company for Cause or by Employee Without Good
Reason.  If the Employee’s employment is terminated by the Company for Cause or
the Employee voluntarily terminates employment without Good Reason, the Company
shall promptly pay to the Employee (1) any Base Salary earned but not paid
through the date of Employee’s employment termination, plus (2) any bonus that
is earned because Employee was employed on the last day of the fiscal year as
provided in Section 3.2, and amounts that Employee is entitled to under any
equity compensation, bonus, benefit or other plan of, or agreement with the
Company in accordance with the terms of such plan or agreement .  The Company
shall have no further obligations under this Agreement.

(b)           Termination by Employee for Good Reason; Termination by the
Company Without Cause; Termination by Reason of Employee’s Death or
Disability.   In the event that Employee’s employment is terminated by Employee
for Good Reason, by the Company without Cause (whether or not there is a Change
of Control) or by reason of Employee’s death or Disability, Company shall
promptly pay to Employee, Employee’s estate or Employee’s spouse, as the case
may be:  (1) any amounts due to Employee for Base Salary through the date of
employment termination, together with any other unpaid and pro rata amounts to
which Employee is entitled as of the date of termination pursuant to Article III
of this Agreement, including, without limitation, any bonus that is earned
because Employee was employed on the last day of the fiscal year as provided in
Section 3.2, amounts that Employee is entitled to under any equity compensation,
bonus , benefit or other plan of, or agreement with, the Company in accordance
with the terms of such plan or agreement, plus (2) one times Employee’s then
current annual Base Salary plus (3) one times Employee’s then current annual
target bonus plus (4) for fiscal years beginning on or after June 1, 2007, if
Employee’s termination occurs during the second half of the Company’s fiscal
year, a target annual bonus, to the extent not previously paid, pro rated based
on number of days employed during such fiscal) for such fiscal year.  Except to
the extent expressly described in a stock option agreement or other award,
Employee will have no rights to any unvested benefits or any other compensation
or payments coming due after the date of Employee’s employment termination. The
Company shall have no further obligations under this Agreement.

4.5           No Mitigation Obligation.  Employee shall not be required to
mitigate the amount of any payment provided to Employee under Section 4.4 of
this Agreement by seeking other employment. The Company may not claim a right of
offset to reduce any payment to Employee required hereunder

4.6           No Other Benefits or Compensation.  Except as may be provided
under this Agreement, under the terms of any incentive compensation, employee
benefit or fringe benefit plan applicable to Employee at the time of the
termination of Employee’s employment, Employee shall have no right to receive
any other compensation or to participate in any other plan, arrangement or
benefit, with respect to any future period after such termination or
resignation.

4.7           IRC Section 409A and Delay of Payment.  If any amounts payable to
Employee pursuant to this Agreement are subject to Section 409A of the United
States Internal Revenue Code (“Section 409A”), an exception to Section 409A does
not apply, and the Company is a publicly traded corporation at the time of
Employee’s termination of employment or first scheduled payment of such amount,
then, notwithstanding any provision in this Agreement to the contrary:  (a) the
payment of such amount will be made to Employee six months plus five business
days following the date of Employee’s termination of employment (provided that
at the time of actual payment Employee has met all other requirements for that
payment under this Agreement), (b) no payment of such amount will be made to
Employee before the date described in clause (a) above, and (c) no interest
shall accrue or be payable to Employee for any

7


--------------------------------------------------------------------------------




payments that are delayed pursuant to this Section 4.7.  The Company assumes no
obligation to pay or reimburse Employee for any taxes incurred under Section
409A.

Article V.  Noncompetition and Nonsolicitation

5.1           Release/Restrictive Covenant.  The Release/Restrictive Covenant
attached as Exhibit A includes certain noncompetition and nonsolicitation
covenants of Employee that are a condition precedent to the payment of any
severance under Section 4.4(b) above.

5.2           Covenant Not To Compete—Five Competitors.  Before the payment of
any severance under Section 4.4(b) of this Agreement and execution of the
Release/Restrictive Covenant, within five days following termination of
employment, the Company shall notify Employee of the names of five competitors
that will be identified as the “Five Competitors” in Section 2.1 of the
Release/Restrictive Covenant.

5.3           Covenant Not To Compete—25 Clients/Prospects.  Before the payment
of any severance under Section 4.4(b) of this Agreement and execution of the
Release/Restrictive Covenant, within five days following termination of
employment, the Coxmpany shall notify Employee of the names of 25 clients and/or
prospects that will be identified as the “25 Clients/Prospects” in Section 2.2
of the Release/Restrictive Covenant.

Article VI.  Tax Consideration.

Notwithstanding anything herein to the contrary, in the event any payments,
benefits, or distributions (or combination thereof) from the Company, any
affiliates, or any trust established by the Company or any affiliate for the
benefit of its employees, to the Employee or for Employee’s benefit (including,
without limitation, payments hereunder or under any equity or option award,
including the value of any acceleration of such award), (“Total Payments”) are
determined by the Company to be subject to the tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) or any similar
federal or state excise tax, FICA tax, or any interest or penalties are incurred
by the Employee with respect to such excise tax (such excise tax, together with
any such interest or penalties are hereinafter collectively referred to as the
“Excise Tax”), the Company shall pay to the Employee an additional amount (the
“Gross-Up Payment”) such that after the payment by the Employee of all federal,
state, or local income taxes, Excise Taxes, FICA taxes, or other taxes
(including any interest or penalties imposed with respect thereto) imposed upon
the receipt of the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed on the Total Payments.  Any
Gross-Up Payment may be withheld by the Company from the Employee and submitted
to the applicable governmental taxing authorities on Employee’s behalf.

If the Excise Tax is subsequently determined to be less than the amount taken
into account hereunder at the time of termination of employment, the Employee
shall repay to the Company, at the time the reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction;
provided, however, that Employee shall not be obligated to return such excess
until receipt by the Employee of a refund of such amount from the applicable
governmental taxing authorities. .  If the Excise Tax is determined to exceed
the amount taken into account hereunder at the time of termination of
employment, the Company shall make an additional Gross-Up Payment to the
Employee (or to the applicable governmental taxing authorities as withholding on
the Employee’s behalf) in respect of such excess at the time the amount of such
excess is finally determined.  The Employee shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the

8


--------------------------------------------------------------------------------




payment by the Company of the Gross-Up Payment.  Such notification shall be
given as soon as practicable but no later than ten (10) business days after the
Employee is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Employee shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which he or she gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company notifies the Employee
in writing prior to the expiration of such period that it desires to contest
such claim, the Employee shall:

(a)           give the Company any information reasonably requested by the
Company relating to such claim;

(b)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

 (c)          cooperate with the Company in good faith in order to effectively
contest such claim; and

(d)           permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including legal and accounting fees and additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Employee harmless, on an after-tax basis, for any Excise Tax, FICA tax, or
income tax (including interest and penalties with respect thereto) imposed as a
result of such representation and payment of costs and expenses.  Without
limitation on the foregoing provisions of this Article VI, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings, and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Employee to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction, and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to the Employee, on an interest-free
basis, and shall indemnify and hold the Employee harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.  Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a

9


--------------------------------------------------------------------------------




Gross-Up Payment would be payable hereunder and the Employee shall be entitled
to settle or contest, as the case may be, other issues raised by the Internal
Revenue Service or any other taxing authority.

If any such claim referred to in this Article VI is made by the Internal Revenue
Service and the Company does not request the Employee to contest the claim
within the thirty (30) day period following notice of the claim, the Company
shall pay to the Employee the amount on any Gross-Up Payment owed to the
Employee, but not previously paid pursuant to this Article VI, immediately upon
the expiration of such thirty (30) day period.  If any such claim is made by the
Internal Revenue Service and the Company requests the Employee to contest such
claim, but does not advance the amount of such claim to the Employee for
purposes of such contest, the Company shall pay to the Employee the amount of
any Gross-Up Payment owed to the Employee, but not previously paid under the
provisions of this Article VI, within five (5) business days of a Final
Determination of the liability of the Employee for such Excise Tax.  For
purposes of this Agreement, a “Final Determination” shall be deemed to occur
with respect to a claim when (i) there is a decision, judgment, decree, or other
order by any court of competent jurisdiction, which decision, judgment, decree,
or other order has become final, i.e., all allowable appeals pursuant to this
Article VI have been exhausted by either party to the action, (ii) there is a
closing agreement made under Section 7121 of the Code, or (iii) the time for
instituting a claim for refund has expired, or if a claim was filed, the time
for instituting suit with respect thereto has expired.

If, after the receipt by the Employee of an amount advanced by the Company
pursuant to this Article VI, the Employee becomes entitled to receive any refund
with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of this Article VI) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).  If after the receipt by the Employee of an
amount advanced by the Company pursuant to this Article VI, a determination is
made by the Internal Revenue Service that the Employee is not entitled to any
refund with respect to such claim and the Company does not notify the Employee
in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

Article VII.  Miscellaneous Provisions

7.1           Tax Consequences.  Employee acknowledges and agrees that Company
has made no representations or warranties with respect to the tax consequences
of any of the payments or other consideration provided by Company to Employee
under the terms of this Agreement, and that Employee is solely responsible for
Employee’s compliance with any and all laws applicable to such payments or other
consideration.

7.2           Withholding Taxes.  Company may take such action as it deems
appropriate to insure that all applicable federal, state, city and other
payroll, withholding, income or other taxes arising from any compensation,
benefits or any other payments made pursuant to this Agreement, or any other
contract, agreement or understanding that relates, in whole or in part, to
Employee’s employment with Company, are withheld or collected from Employee. 
The Company may deduct applicable withholding taxes from any payments to
Employee under this Agreement.

7.3           Assignment.  This Agreement shall not be assignable, in whole or
in part, by any party without the written consent of the other party and any
purported or attempted assignment or transfer of

10


--------------------------------------------------------------------------------




this Agreement or any of Employee’s duties, responsibilities or obligations
hereunder shall be void. This Agreement is binding upon Employee, Employee’s
heirs and personal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  Notwithstanding
the foregoing, the Company may, without the consent of Employee, assign its
rights and obligations under this Agreement to any business entity that has
become the legal successor to Company in the event of a sale, merger,
liquidation or similar transaction.

7.4           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing, shall be deemed to have been duly
given on the date of service if personally served on the parties to whom notice
is to be given, or on the second day after mailing if mailed to the parties to
whom notice is given, by registered or certified mail, return receipt requested,
postage prepaid and properly addressed as follows:

If to the Company, at:

 

Lawson Software, Inc.
380 St. Peter Street
St. Paul, MN 55102
Attn: Corporate Secretary

 

 

 

If to Employee, at:

 

(Last address of Employee on record at the Company)

 

 

 

With a copy to:

 

Wayne R. Luepker
Mayer, Brown, Rowe & Maw LLP
71 S. Wacker Drive
Chicago, IL 60606

 

Any party may change the address for the purpose of this Section by giving the
other written notice of the new address in the manner set forth above.

7.5           Governing Law.  The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Minnesota, without regard to conflicts of laws principles thereof.

7.6           Severability.  In the event any provision of this Agreement (or
portion thereof) shall be held illegal or invalid for any reason, said
illegality or invalidity shall not in any way affect the legality or validity of
any other provision of this Agreement. To the extent any provision (or portion
thereof) of this Agreement shall be determined to be invalid or unenforceable in
any jurisdiction, such provision (or portion thereof) shall be deemed to be
deleted from this Agreement as to such jurisdiction only, and the validity and
enforceability of the remainder of such provision and of this Agreement shall be
unaffected.

7.7           Entire Agreement.  This Agreement and the agreements and Plans
expressly referenced above is the final, complete and exclusive agreement of the
parties and sets forth the entire agreement between Company and Employee with
respect to Employee’s employment by Company, and there are no undertakings,
covenants or commitments other than as set forth therein.  The Agreement may not
be altered or amended, except by a writing executed by the party against whom
such alteration or amendment is to be enforced.

11


--------------------------------------------------------------------------------




7.8           Counterparts.  This Agreement may be simultaneously executed in
any number of counterparts and by facsimile.

7.9           Survival.  The parties expressly acknowledge and agree that the
provisions of this Agreement that by their express or implied terms extend
beyond the expiration of this Agreement or the termination of Employee’s
employment under this Agreement, shall continue in full force and effect,
notwithstanding Employee’s termination of employment under this Agreement or the
expiration of this Agreement.

7.10         Waivers.  No failure on the part of either party to exercise, and
no delay in exercising, any right or remedy under this Agreement shall operate
as a waiver thereof; nor shall any single or partial exercise of any right or
remedy under this Agreement preclude any other or further exercise thereof or
the exercise of any other right or remedy granted hereby or by any related
document or by law.

7.11         No Conflicting Obligations.  Employee represents and warrants to
Company that Employee is free to enter into this Agreement and has no contract,
commitment, arrangement or understanding to or with any party that restrains or
is in conflict with Employee’s performance of the covenants, services and duties
provided for in this Agreement.

7.12         Read and Understood.  Employee has read this Agreement carefully
and understands each of its terms and conditions.  Employee has sought
independent legal counsel of Employee’s choice (and at Employee’s own expense)
to the extent Employee deemed such advice necessary in connection with the
review and execution of this Agreement.

7.13         Indemnification. The Company shall indemnify Employee to the
fullest extent permitted by the Company’s certificate of incorporation and
bylaws, and any change to those documents that diminish any protection afforded
as of the date hereof to officers or members of the Board thereunder shall not
be applied to reduce Employee’s protection thereunder. The provisions under this
Section shall continue to apply to Employee following his termination of
employment.

7.14.        Arbitration. All disputes in any way relating to this Agreement or
in any way relating to Employee’s employment by the Employer, will be resolved
by binding arbitration in St. Paul/ Minneapolis in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect. Each party shall pay its own costs and expenses (including attorneys’
fees) relating to such dispute and the arbitration, except that if the
arbitrator determines that the Company did not have a good faith dispute or the
Company was in intentional breach of this Agreement or of any other agreement
between the Company and Employee, the Company shall be required to pay the costs
and expenses (including reasonable attorneys’ fees) relating to such dispute and
the arbitration.

12


--------------------------------------------------------------------------------




7.15 Attorneys’ Fees.  The Company shall pay Employee’s attorneys’ fees in
negotiating this Agreement and ancillary documents relating thereto in an amount
not to exceed $10,000.00

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Lawson Software, Inc.

 

 

 

 

 

By

 

 

 

 

Harry Debes, Chief Executive Officer

 

 

 

 

 

 

 

 

Robert A. Schriesheim

13


--------------------------------------------------------------------------------




EXHIBIT A

GENERAL RELEASE AND RESTRICTIVE COVENANTS

This General Release and Restrictive Covenants (“Release/Restrictive Covenant”)
is made and entered into as of the           day of
                            ,                 , by Robert A. Schriesheim
(“Employee”).

WHEREAS, Lawson Software, Inc. (the “Company”) and Employee are parties to an
Employment Agreement dated October 5, 2006;

WHEREAS, Employee intends to settle any and all claims that Employee has or may
have against Company as a result of Employee’s employment with Company and the
cessation of Employee’s employment with Company; and

WHEREAS, Under the terms of the Employment Agreement, which Employee agrees are
fair and reasonable, Employee agreed to enter into this Release/Restrictive
Covenant as a condition precedent to the severance arrangements described in
Article IV of the Employment Agreement.

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
herein contained, the parties agree as follows:

1.             Release.  For the consideration expressed in the Employment
Agreement, Employee does hereby fully and completely release and waive any and
all claims, complaints, causes of action, demands, suits and damages, of any
kind or character, which Employee has or may have against the Released Parties,
as hereinafter defined, arising out of any acts, omissions, conduct, decisions,
behavior or events, in each case directly relating to his employment by the
Company, occurring up through the date of Employee’s signature on this
Release/Restrictive Covenant, including Employee’s employment with Company and
the cessation of that employment.  For purposes of this Release/Restrictive
Covenant, “Released Parties” means collectively Company, its predecessors,
successors, assigns, parents, affiliates, subsidiaries, related companies,
officers, directors, shareholders, agents, servants, employees and insurers, and
each and all thereof.

Employee understands and accepts that Employee’s release of claims includes any
and all possible discrimination claims, including, but not limited to, claims
based upon:  Title VII of the Federal Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act; the Americans with Disabilities Act; the
Equal Pay Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act; the Minnesota Human Rights Act; Minn. Stat. §181.81; the
Minneapolis or St. Paul Code of Ordinances; or any other federal, state or local
statute, ordinance or law.  Employee also understands that Employee is giving up
all other claims, including those grounded in contract or tort theories,
including, but not limited to:  wrongful discharge; violation of Minn. Stat.
§176.82; breach of contract; tortious interference with contractual relations;
promissory estoppel; breach of the implied covenant of good faith and fair
dealing; breach of express or implied promise; breach of manuals or other
policies; assault; battery; fraud; false imprisonment; invasion of privacy;
intentional or negligent misrepresentation; defamation, including libel,
slander, discharge defamation and self-publication defamation; discharge in
violation of public policy; whistleblower; intentional or negligent infliction
of emotional distress; or any other theory, whether legal or equitable.

Employee further understands that, with respect to the claims he has released as
provided above, Employee is releasing, and does hereby release, any claims for
damages, by charge or otherwise, whether brought by Employee or on Employee’s
behalf by any other party, governmental or otherwise, and agrees

14


--------------------------------------------------------------------------------




not to institute any claims for damages via administrative or legal proceedings
against any of the Released Parties.  Employee also waives and releases , with
respect to the claims he has released as provided above, any and all rights to
money damages or other legal relief awarded by any governmental agency related
to any charge or other claim against any of the Released Parties.

This Section 1 does not apply to any post-termination claim that Employee may
have for benefits or other payments required under the provisions of the
Employment Agreement , equity compensation, bonus, employee benefit, or other
plan of or agreement with Company.

Employee’s release of claims shall not apply to any claims Employee might have
to indemnification under Minnesota Statute §302A.521, any other applicable
statute or regulation or Company’s by-laws or pursuant to the Employment
Agreement. [when this document is signed at the time of termination of
employment, the above provisions will be updated to include the laws of the
jurisdiction applicable to Employee’s state and location of residence, if
different from Minnesota]

2.             Covenants Restricting Employee.  Employee covenants and agrees as
follows:

2.1         Covenant Not To Compete—Five Competitors.  Employee covenants and
agrees that throughout the one year period after the date of this
Release/Restrictive Covenant, Employee shall not:  (a) be employed by
                  [Company will fill in names of 5 competitors of the
Company]                   (or any of their respective wholly owned
subsidiaries) (collectively referred to as the “Five Competitors”) or (b)
directly or indirectly provide any consulting or other services to any of the
Five Competitors anywhere in the world.  If one or more of the Five Competitors
acquire one another, this Section 2.1 shall remain in effect through the end of
the time period described above for each of the resulting successors to the Five
Competitors.  If one of the Five Competitors acquires Employee’s then current
employer, that acquisition will not result in a violation of this Section
2.1(e.g. Employee may continue to work for that employer or its successor).  If
another company buys one of the Five Competitors, that acquisition and this
Section 2.1 will not prohibit Employee from working for the combined company.

2.2         Covenant Not To Compete—25 Clients/Prospects.  Employee covenants
and agrees that throughout the one year period after the date of this
Release/Restrictive Covenant, Employee shall not:  (a) directly solicit any of
the following clients or prospects of the Company                   [Company
will fill in names of 25 clients and/or prospects of the
Company]              (collectively referred to as the “25 Clients/Prospects”)
with the purpose of inducing the 25 Clients/Prospects to diminish any business
conducted or to be conducted with the Company or (b) directly provide any
employment, consulting or other services to any of the 25 Clients/Prospects
anywhere in the world.  If one or more of the 25 Clients/Prospects acquire one
another, this Section 2.2 shall remain in effect through the end of the time
period described above for each of the resulting successors to the 25
Clients/Prospects.  If one of the 25 Clients/Prospects acquires Employee’s then
current employer, that acquisition will not result in a violation of this
Section 2.2 (e.g. Employee may continue to work for that employer or its
successor).  If another company buys one of the 25 Clients/Prospects, that
acquisition and this Section 2.2 will not prohibit Employee from working for the
combined company.

2.3         Covenant Not To Hire or Solicit The Company Employees.  Employee
covenants and agrees that throughout the one year period after the date of this
Release/Restrictive Covenant, Employee shall not directly or indirectly, hire or
solicit any the Company employees for the purpose of hiring them or inducing
them to leave employment at the Company.

15


--------------------------------------------------------------------------------




2.4         Remedies.  Employee acknowledges that the violation of this Section
2 will cause irreparable harm to the Company and agrees that, in addition to any
other relief afforded by law, an injunction against any violation of this
Section 2 may issue against Employee.  Both damages and injunction shall be
proper modes of relief and are not alternative remedies for Employee’s violation
of this Section 2.  If the Company commences any action in equity to
specifically enforce any of its rights under this Section 2, Employee waives and
agrees not to assert the defense that The Company has an adequate remedy at law.

3.             Rescission.  Employee has been informed of Employee’s right to
rescind this Release/Restrictive Covenant by written notice to Company within
fifteen (15) calendar days after the execution of this Release/Restrictive
Covenant.  Employee has been informed and understands that any such rescission
must be in writing and delivered to Company (to the attention of the Corporate
Secretary) by hand or sent by mail within the 15-day time period.  If delivered
by mail, the rescission must be:  (1) postmarked within the applicable period
and (2) sent by certified mail, return receipt requested.

Employee understands that Company will have no obligations under the Employment
Agreement in the event a notice of rescission by Employee is timely delivered,
and, in the event Employee rescinds this Release/Restrictive Covenant, Employee
agrees to repay to Company any payments made to Employee or benefits conferred
upon him pursuant to Article IV of the Employment Agreement prior to the date of
rescission.

4.             Acceptance Period; Advice of Counsel.  The terms of this
Release/Restrictive Covenant will be open for acceptance by Employee for a
period of 21 days during which time Employee may consider whether or not to
accept this Release/Restrictive Covenant.  Employee agrees that changes to this
Release/Restrictive Covenant, whether material or immaterial, will not restart
this acceptance period.  Employee is hereby advised to seek the advice of an
attorney regarding this Release/Restrictive Covenant.

5.             Binding Agreement.  This Release/Restrictive Covenant shall be
binding upon, and inure to the benefit of, Employee and Company and their
respective successors and permitted assigns.

6.             Representation.  Employee hereby acknowledges and states that
Employee has read this Release/Restrictive Covenant.  Employee further
represents that this Release/Restrictive Covenant is written in language that is
understandable to Employee, that Employee fully appreciates the meaning of its
terms, and that Employee enters into this Release/Restrictive Covenant freely
and voluntarily.

IN WITNESS WHEREOF, Employee, after due consideration, has authorized, executed
and delivered this Release/Restrictive Covenant all as of the date first written
above.

 

 

 

Robert A. Schriesheim

 

16


--------------------------------------------------------------------------------